 Case 8:16-cv-02549-TPB-CPT Document 309 Filed 05/27/21 Page 1 of 1 PageID 12505



                              rUNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                      CLERK’S MINUTES

 CASE NO.:      8:16-cv-2549-TPB-CPT                 DATE:     May 27, 2021

 HONORABLE THOMAS P. BARBER

                                                   PLAINTIFF COUNSEL:
 DISH NETWORK, LLC                                 James Boatman & Joseph Boyle

 v.

                                                    DEFENSE COUNSEL:
 GABY FRAIFER, et al.                               Joseph Sozzani & Derrick Clarke


 COURT REPORTER: Rebekah Lockwood                    DEPUTY CLERK:         Caleb Houston

 TIME: 1:38 PM – 2:58 PM 1hr. 20 Mins.               COURTROOM:            14A
 TOTAL:


PROCEEDINGS:        PRETRIAL CONFERENCE

Parties indicate they are ready to proceed to trial as scheduled on 6/1/2021.

Bench trial shall commence Tuesday June 1, 2021 at 8:30am.

Court addresses witnesses, exhibits, and remote testimony of witness.
